                                          Case 3:18-md-02843-VC Document 555 Filed 10/29/20 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IN RE: FACEBOOK, INC. CONSUMER                     MDL No. 2843
                                         PRIVACY USER PROFILE LITIGATION
                                   6                                                        Case No.18-md-02843-VC (JSC)
                                   7
                                                                                            DISCOVERY ORDER NO. 8
                                   8
                                                                                            (Dkt. Nos. 542, 543, 544, 545, 546, 547,
                                   9
                                                                                            552, 553)
                                  10

                                  11
                                               This MDL matter has been assigned to this Court for management of discovery. Having
                                  12
Northern District of California




                                       considered the Parties’ October 16, 2020 submissions regarding the search strings to be applied to
 United States District Court




                                  13
                                       the 38 custodians in Custodian Groups 1-4, the Court orders as follows:
                                  14
                                           1. Accepted Search Strings
                                  15
                                               The Court accepts, in full, the following search strings and custodians proposed by
                                  16
                                       Facebook:
                                  17
                                               •     P-290. (Dkt. No. 543-2 at 14.)
                                  18
                                               •     P-524. (Dkt. No. 545-2 at 46.)
                                  19
                                               The Court accepts the following search strings and custodians proposed by Plaintiffs
                                  20
                                       except with these changes:
                                  21
                                               •     P-216: The within w/10 proximity limiter is hereby changed to w/5 and the w/20
                                  22
                                                     proximity limiter is hereby changed to w/10. (Dkt. No. 543-2 at 25.)
                                  23
                                               •     P-426: The within w/20 proximity limiter is hereby changed to w/10. (Dkt. No. 543-2
                                  24
                                                     at 15.)
                                  25
                                               The Court accepts, in full, the following search strings and custodians proposed by
                                  26
                                       Plaintiffs:
                                  27
                                               •     FB-12. (Dkt. No. 543-2 at 8.)
                                  28
                                          Case 3:18-md-02843-VC Document 555 Filed 10/29/20 Page 2 of 2




                                   1          •   FB-20. (Dkt. No. 543-2 at 9.)

                                   2          •   P-117. (Dkt. No. 543-2 at 22.)

                                   3          •   P-194. (Dkt. No. 543-2 at 24.)

                                   4          •   P-224. (Dkt. No. 545-2 at 22.)

                                   5          •   P-236. (Dkt. No. 543-2 at 12.)

                                   6          •   P-273. (Dkt. No. 543-2 at 13.)

                                   7          •   P-422. (Dkt. No. 543-2 at 29.)

                                   8          •   P-466. (Dkt. No. 543-2 at 16.)

                                   9          •   P-501. (Dkt. No. 543-2 at 17.)

                                  10          •   P-669. (Dkt. No. 543-2 at 18.)

                                  11      2. Rejected Search Strings

                                  12          The Court rejects the following search strings and custodians proposed by Plaintiffs:
Northern District of California
 United States District Court




                                  13                  •   P-41. (Dkt. No. 543-2 at 21.)

                                  14                  •   P-118. (Dkt. No. 543-2 at 23.)

                                  15                  •   P-223. (Dkt. No. 543-2 at 26.)

                                  16                  •   P-244. (Dkt. No. 543-2 at 27.)

                                  17                  •   P-313. (Dkt. No. 543-2 at 28.)

                                  18                  •   P-467. (Dkt. No. 543-2 at 31.)

                                  19                  •   P-481. (Dkt. No. 543-2 at 32.)

                                  20                  •   P-673. (Dkt. No. 543-2 at 33.)

                                  21          The Court expects this Order to serve as a starting point for the Parties’ negotiations of the

                                  22   search strings to apply to the remaining 43 custodians and encourages the Parties to include

                                  23   statistical sampling of any disputed search strings as part of their negotiations.

                                  24                  IT IS SO ORDERED.

                                  25   Dated: October 29, 2020

                                  26

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
                                                                                          2
